Case 2:19-cr-00212-DBH Document 85 Filed 11/19/20 Page 1 of 3        PageID #: 153




                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )    CRIMINAL NO. 2:19-CR-212-DBH
                                           )
 JEANNE MORGANSTERN,                       )
                                           )
                         DEFENDANT         )


                             PROCEDURAL ORDER


      1.     On November 18, 2020, I conducted a testimonial hearing on the

defendant’s motion to suppress. The government offered its exhibits and they

were admitted without objection. The defendant marked but did not offer her

exhibits. Before the hearing I was told there would be two law enforcement

witnesses.   The government examined the two witnesses and the defendant

cross-examined them. When the testimony was completed, the lawyers and I

took steps to clear the courtroom as soon as possible to reduce the risks of

COVID-19 spread.      As a result, I set deadlines for briefing the motion to

suppress. But I neglected to confirm that in fact both sides had rested on their

cases and that the record was complete. Accordingly, I now ORDER that if either

party believes the record is not complete, he/she shall so notify the court by

November 23, 2020, and specify what needs to be added to the record.

      2.     The parties also asked me to identify any particular issues I would

like them to address in their briefs. The issues I would like addressed specifically

(in addition to any issues they choose to raise) are these:
Case 2:19-cr-00212-DBH Document 85 Filed 11/19/20 Page 2 of 3        PageID #: 154




        a. Since state law enforcement stopped the defendant’s vehicle

           ostensibly because of a state law traffic infraction, namely, she was

           not wearing a seat belt, what is the effect of 29-A M.R.S.A. § 2081(3-

           A) on the troopers’ order that the defendant leave her vehicle and

           their conducting a K-9 sniff for drugs? (“A vehicle, the contents of a

           vehicle, the driver of or a passenger in a vehicle may not be inspected

           or searched solely because of a violation of this subsection.”)         I

           understand the language I have quoted was added to the statute in

           2007 when the Legislature removed the previous requirement that

           the seat belt law could be enforced “only if a law enforcement officer

           has detained the operator of a motor vehicle for a suspected violation

           of another law.”

        b. If I find that the state troopers had no interest in pursuing the traffic

           infraction(s), how shall I apply the First Circuit’s language in United

           States v. Dion, 859 F.3d 114, 124 (1st Cir. 2017), where, after

           discussing the Supreme Court decisions of Rodriguez and Caballes,

           it said that “any action undertaken with respect to the [traffic] stop

           ‘must be reasonably related in scope to the stop itself “unless the

           police have a basis for expanding their investigation”’”? See also

           United States v. Ramdihall, 859 F.3d 80, 90 (1st Cir. 2017) (“a police

           officer may not prolong a traffic stop to conduct a K-9 sniff beyond

           the time necessary to handle the traffic violation that justified the

           stop”). Recent cases from other circuits addressing the “Rodriguez

           moment” are United States v. Campbell, 970 F.3d 1342 (11th Cir.
                                                                                  2
Case 2:19-cr-00212-DBH Document 85 Filed 11/19/20 Page 3 of 3     PageID #: 155




           2020); and United States v. Green, 897 F.3d 173 (3d Cir. 2018).

           They in turn cite other circuits.

        c. If I find that the trooper touched the defendant’s vehicle in

           encouraging the K-9 to “target” and thereby obtain information

           about the odor of drugs emanating from the vehicle, does that

           implicate United States v. Jones, 565 U.S. 400 (2012) (physical

           trespass on a vehicle exterior to obtain information on the vehicle’s

           movements is a search)?

     SO ORDERED.

     DATED THIS 19TH DAY OF NOVEMBER, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                               3
